Summary
This Office Action is in response to the amendment to claims filed on 13 December 2021 and the interview conducted on 01 July 2022.
Claims 1-19 remain pending. After Examiner’s Amendment to claim 1, claims 1-19 will be allowable.
When claim 1 is in allowable condition, claims 5-10 and 14-17, previously withdrawn from consideration as a result of a restriction requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement directed to Species A that includes Chemical Formula 1 contained in claims 2-4 and 12-13, Species B that includes Chemical Formula 2 contained in claims 5-7 and 14-15, and Species C that includes Chemical Formula 3 contained in claims 8-10 and 16-17, as set forth in the Office action filed on 08 October 2020, is hereby withdrawn and claims 5-10 and 14-17 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
1. 	(Currently Amended)  A positive electrode comprising: 
		a positive electrode current collector; and 
		a positive electrode active material layer disposed on the positive electrode current collector and including: 
			a positive electrode active material;
			a conductive auxiliary agent; and 
			a binder, wherein: 
				an electrolyte solution contacts a surface of the positive electrode active material layer; 
				the ,layer is a pressed surface that includes the positive electrode active material, the conductive auxiliary agent, and the binder, has a reflectance Rc in a range of 2.0 ≤ Rc ≤ 12.0% at a wavelength of 550 nm; and
				the reflectance reflects a flatness of the pressed surface of the positive electrode active material layer.

11.	(Currently Amended) A lithium ion secondary battery comprising:
	the positive electrode according to claim 1;
	a negative electrode including;
		a negative electrode current collector; and
		a negative electrode active material layer disposed on the negative electrode current collector and including a negative electrode active material, a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm;
	a separator; and
	wherein the electrolyte solution is a nonaqueous electrolyte solution.

12.	(Currently Amended) A lithium ion secondary battery comprising:
	the positive electrode according to claim 2;
	a negative electrode including:
		a negative electrode current collector; and
		a negative electrode active material layer disposed on the negative electrode current collector and including a negative electrode active material, a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm;
	a separator; and
	wherein the electrolyte solution is a nonaqueous electrolyte solution.

14.	(Currently Amended) A lithium ion secondary battery comprising:
	the positive electrode according to claim 5;
	a negative electrode including:
		a negative electrode current collector; and
		a negative electrode active material layer disposed on the negative electrode current collector and including a negative electrode active material, a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm;
	a separator; and
	wherein the electrolyte solution is a nonaqueous electrolyte solution.

16.	(Currently Amended) A lithium ion secondary battery comprising:
	the positive electrode according to claim 8;
	a negative electrode including:
		a negative electrode current collector; and
		a negative electrode active material layer disposed on the negative electrode current collector and including a negative electrode active material, a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm;
	a separator; and
	wherein the electrolyte solution is a nonaqueous electrolyte solution.


The following is an examiner’s statement of reasons for allowance: Claim 1, which all other claims depend on, requires a positive electrode that comprises a positive electrode active material layer wherein an electrolyte solution contacts a surface of the positive electrode active material layer; and the surface of the positive electrode active material layer is a pressed surface that includes the positive electrode active material, the conductive auxiliary agent, and the binder, has a reflectance Rc in a range of 2.0 ≤ Rc ≤ 12.0% at a wavelength of 550 nm, as claim 1 is amended to recite above. The amendment positively recites the electrolyte solution such that the claimed reflectance range is a measurement of the surface of the positive electrode active material layer, and not a measurement of a combination of the electrolyte solution with the surface.
Hatta et al (US 2016/0248115 A1) discloses a positive electrode that comprises a positive electrode active material layer wherein a gel electrolyte contacts a pressed surface of the positive electrode active material layer such that the pressed surface in combination with the gel electrolyte results in a reflectance in a range of 2.0 ≤ Rc ≤ 12.0% at a wavelength of 550 nm. Hatta does not disclose a pressed surface of the positive electrode active material layer with the claimed reflectance range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached Mon, Thu, and Fri generally from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721